DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse of Group II, in the reply filed on 07/14/22, is acknowledged.

Claim Status
3.  The amendment, filed 07/14/22, has been entered. 

4.  Claims 1-7, 18-19, 24, 26-27, 37, 42, 51-53, 64, and 78-79 are pending. Claims 8-17, 20-23, 25, 28-36, 38-41, 43-50, 54-63, 65-77, and 80-117 are cancelled. Claims 1-7, 18-19, 24, 26-27, 64, and 78-79 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/22. Claims 37, 42, and 51-53 are under examination.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 07/21/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
6.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.

Claim Objections
7. Claim 51 is objected to because of the following informalities:  misspelled words. For example, claim 51 recites “Betch’s disease” (see lines 2-3), which appears to be a misspelling of Behcet’s disease.  Appropriate correction is required.

Claim Rejections – 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



9. Claim 37, 42, and 51-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37 is drawn to “A kit or device for...”; however, the only positively recited element(s) required by the claim are “reagents” (i.e. chemicals, including water); thus, claim 37, as it applies to a device, is unclear because no device per se is required and thus its metes and bounds cannot be clearly ascertained. Accordingly, clarification is required.
	Claim 51 is indefinite based on the recitation of “Betch’s disease (BD)” which is not an art-recognized condition. Although it appears to be a misspelling of the Behcet’s disease, this is unclear as the specification also contains the same spelling and does not clearly define what the disease actually encompasses. Thus, clarification is required to ascertain the metes and bounds of this claim.  Applicant is cautioned against the introduction of new matter. 
	Other dependent claims do not clarify the issues identified above.

Claim Rejections – 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 37, 42, and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarthi et al. 2011 (Identification of bacteria in culture negative and polymerase chain reaction (PCR) positive intraocular specimen from patients with infectious endophthalmitis; J of Microbiological Methods 85: 47-52). 
	Aarthi teach kits comprising reagents needed to extract DNA (i.e. molecular assay) from clinical samples in order to identify bacteria including Achromobacter xylosoxidans and Strenotrophomonas maltophilia, (e.g. see 2.2.1; and Table 3; meeting limitations found in instant claims 37, 42, 51, 52 and 53). 
With regards to the kit (i.e. a product) being used “...for assessing an intraocular disease or disorder...” (see claim 37); and “...for assessing presence, absence, quantity, the infectious status, and/or the microbiota of...” (see claims 37, 52, and 53); and “...for assessing Cat in a subject (see claim 52); and “...for assessing AMD in a subject” (see claim 53); it is noted that each of these limitations is interpreted as the intended use of the claimed product per se; see MPEP 2144.07.
	Therefore, Aarthi anticipate the invention as claimed. 

Conclusion
13. No claims are allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

August 22, 2022